—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
While an inmate at Shawangunk Correctional Facility in Ulster County, petitioner was found guilty of using narcotics. He challenges the administrative determination upon a number of grounds. However, since the commencement of this CPLR article 78 proceeding, respondents have annulled the determination and expunged all references to it from petitioner’s records. In view of this, we find that petitioner’s challenge is now moot and, therefore, we need not address the merits of his *691contentions (see, Matter of La Bounty v Coombe, 226 AD2d 895; Matter of Pascal v Coombe, 223 AD2d 908).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.